Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
 
Response to Amendment
2.	Claims 1 and 8 have been amended and claims 3-6 canceled as requested in the amendment filed on April 21, 2022. Following the amendment, claims 1, 7, 8 and 10 are pending in the instant application.
3.	Claims 1, 7, 8 and 10 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on April 21, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 is vague and indefinite insofar as it employs the term “acute nervous system injury mediated by microglia activation” as a limitation. This term is not known within pertinent art of record as being associated with a specific genus of clearly identified pathologies. Moreover, because the instant specification does not identify that property or combination of properties which is unique to and, therefore, definitive of a “acute nervous system injury mediated by microglia activation”, an artisan cannot determine if an acute central nervous system injury, which meets all of the other limitations of a claim, would then be included or excluded from the claimed subject matter by the presence of this limitation. Incorporation of the subject matter of dependent claim 7, for instance, into claim 1 would obviate this ground of rejection.
8.	Claims 8 and 10 are indefinite for being dependent from indefinite claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
9.	Claims 1, 7, 8 and 10, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treatment of acute ischemic brain injury by administration of lonidamine, does not reasonably provide enablement for the full scope of methods, as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. See reasons of record in section 4 of Paper mailed on September 07, 2021 and in section 7 of Paper mailed on January 24, 2022.  
At p. 4 of the Response filed on March 23, 2022, Applicant submits that, “the specification teaches the skilled artisan that a HK2 inhibitor lonidamine is effective to inhibit the activation of microglia induced by hypoxia (see Example 3 (4)). In addition, lonidamine was also tested and showed effective protection from ischemic damage in a rat model (see Example 5 (1)). Therefore, the skilled artisan is taught how to practice the claimed invention without undue burden”. Applicant’s arguments have been given full consideration and found to be persuasive in part.
As indicated above, the present claims are found to be enabled for a method to treat acute ischemic brain injury by administration of lonidamine. The enablement is supported by the specification as filed because it provides and explains experimental results that indicate that administration of lonidamine had beneficial effects when used in rat model of ischemic brain injury, MCAO, see Example 5 at pp. 17-18 of the disclosure. See also Applicant’s arguments as submitted on March 23, 2022. However, the Examiner maintains that the specification, first, fails to provide clear definition of the genus of pathologies that are currently in claim 1 – “acute nervous system injury mediated by microglia activation”  − and, second, does not allow to extrapolate the limited results presented within Examples 3 and 5 to support the treatment of any pathology currently termed an “acute nervous system injury mediated by microglia activation”, or those diseases and disorders recited within claim 7.
Therefore, because the specification is not enabled for the full scope of the claimed methods, it would require one skill in the art to engage in significant amount of undue experimentation to research what pathologies are part of Applicant’s invention and further how to use the guidance disclosed at the time of filing for clinical application, as claimed.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.
	
	
Conclusion
10.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
May 3, 2022